Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filing of 5-26-2022. Claims 1-16, 19 and 21-22 are pending and have been considered below:

Claim Rejections - 35 USC § 101

Claims 15, 16 and 19 rejected under 35 U.S.C. 101 have been withdrawn. The specification explicitly states that the medium is not transitory [0063].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Dotan et al. (“Dotan” 9397992 B1) in view of Guazzi et al. (“Guazzi” 20210034226 A1), Wang (20100333197 A1) and Machani 9160744 B1. 

Claim 1: Dotan discloses a computer-implemented method comprising:
displaying, on a display device and while in a locked state (Column 3, Lines 3-8; display lock screen) receiving, via an input device, user input on the set of color wheels;
converting the user input to a string;
communicating the string to an authentication server;
receiving, in response to communicating the string, a response from the authentication server; and processing the response (Figure 2 and 7; Column 9, Line 20-Column 10, Line 2). Inputs produce a string of shapes that are evaluated at an authentication server. 
Dotan may not explicitly disclose a set of color wheels, each color wheel having a plurality of segments, each segment being adifferent color; Therefore Guazzi is provided because it discloses a set of color wheels with a plurality of segments which can be used as input options (Figure 2 and Paragraph 76). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known to technique to improve a similar device and provide the additional color wheels in Dotan.
One would have been motivated to provide the layout because it expands the input options currently provided in Dotan thereby enhancing functionality of secure input variability. 

Dotan also may not explicitly disclose wherein the user input includes a user rotating one or more color wheels from the set of color wheels. 
Wang is provided because it discloses a set of color wheels which can be rotated to access different colors for granting access (Figures 2-3 and Paragraphs 17-18 and 22-23). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known to technique to improve a similar device and provide a rotatable color wheel in Dotan.
One would have been motivated to provide the layout because it expands the input options and operability currently provided in Dotan. 

Last, Dotan may not explicitly disclose to align a color on each color wheel of the set of color wheels with an indicator displayed on the display device; wherein a string indicates the colors that are aligned with the indicator displayed on the display device.
Machani is provided because it discloses color wheels which can be rotated to access different colors which provide a confirmation input for access, further the inputs are aligned with an indicator above the wheel (Figures 8a-c and Column 11, Line 46-Column 12, Line 5). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known to technique to improve a similar device and provide a rotatable color wheel with an input indicator in Dotan.
One would have been motivated to provide the functionality because it expands the input options and provides explicit input  feedback improving the user experience. 

Claim 2: Dotan, Guazzi, Wang and Machani disclose a method of claim 1, wherein the response includes an indication to unlock the device and processing the response includes          transitioning to an unlocked state (Dotan: Column 6, Lines 12-22 and Column 7, Lines 54-64; unlock state after input and Wang: abstract).

Claim 3: Dotan, Guazzi, Wang and Machani disclose a method of claim 1, wherein the set of color wheels includes 3 color wheels (Guazzi: Figure 2; 3 color wheels and Wang: Figure 2).

Claim 4: Dotan, Guazzi, Wang and Machani disclose a method of claim 1, wherein the plurality of segments for each color wheel is 8 segments (Guazzi: Figure 2 and Wang: Figure 2; 3 color wheels, Machani: Figure 8a-c). The variation has an obvious to try rationale to address a desired look and feel. 
 
Claim 5: Dotan, Guazzi, Wang and Machani disclose a method of claim 1, wherein the display device and the input device are a touchscreen (Dotan: abstract; touchscreen inputs and Wang: Paragraph 12).

Claim 7: Dotan, Guazzi, Wang and Machani disclose a method of claim 1, wherein the receiving the user input occurs until a threshold time has been reached (Dotan: Column 11, Lines 55-60; time threshold for input).

Claims 8-12 and 14-16 respectively are similar in scope to claims 1-5 and 7 respectively and therefore rejected under the same rationale. 
Claim 21: Dotan, Guazzi, Wang and Machani disclose a method of claim 1 wherein the string includes a direction of rotation of the user rotating the one or more color wheels (Wang: Figures 2-3 and Paragraph 17-18 and 22-23; direction determines input).
Claim 22: Dotan, Guazzi, Wang and Machani disclose a method of claim 1, wherein the string includes a speed of rotation of the user rotating the one or more color wheels (Wang: Figures 2-3 and Paragraph 17-18 and 22-23; there is minimum speed associated with rotating the wheel which will input the password).

Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Dotan et al. (“Dotan” 9397992 B1), Guazzi et al. (“Guazzi” 20210034226 A1), Wang (20100333197 A1) and Machani 9160744 B1 in further view of Robinson et al. (“Robinson”) 20190235347 A1. 

Claim 6: Dotan, Guazzi, Wang and Machani disclose a method of claim 1 but may not explicitly disclose, wherein the displaying the set of color wheels includes applying a noise filter to the colors prior to rendering.
Therefore Robinson is provided because it discloses a presentation on a display where noise pixels (filter) are provided as a security setting (Paragraph 35). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement and provide the noise pixels/filter in Dotan.
One would have been motivated to provide the noise pixels because it improves the security settings in Dotan thereby enhancing the user experience. 

Claims 13 and 19 respectively are similar in scope to claim 6 and therefore rejected under the same rationale. 



Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Machani discloses a rotatable color wheel that performs user authentication and also provides an input indicator. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20090038006 A1 “USER AUTHENTICATION WITH IMAGE PASSWORD” TRAENKENSCHUH FIGURES 4A-B
5339388 “CURSOR LOCK REGION” BATES Figure 10

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-13-2022